Citation Nr: 1529659	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-18 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include impingement syndrome.


REPRESENTATION

Appellant represented by:	Michele Mansmann, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant and spouse. 


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1988 to June 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In July 2014, the Board reopened the claim of service connection for a left shoulder disability and remanded the reopened claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is on his part is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claim.  Specifically, it appears that pertinent (and perhaps critical) private medical records are outstanding.

The Veteran contends a left shoulder disability became manifest in service and has persisted since.  The Board's remand directed the AOJ to secure the Veteran's relevant private treatment records (to include the complete records of treatment from the Lewistown Geisinger medical center since 2001) with the assistance of the Veteran, and the examination was to follow such development (to allow the examiner to consider a complete disability picture).  An August 2014 letter asked the Veteran to submit a form authorizing VA to secure his private treatment records.  He did not respond to the AOJ's request; notably the AOJ does not appear to have considered the applicability of 38 C.F.R. § 3.158(a), but proceeded with arranging for the Veteran to be examined.  

On September 2014 VA examination, left shoulder tendinopathy and partial left rotator cuff tear were diagnosed.  The examiner reviewed the claims file, described the Veteran's medical history in detail, and opined such disabilities were not related to service.  He reasoned, in part, the Veteran's in-service shoulder injury was minor and acute in nature.  

In February 2015, the Veteran submitted a December 2014 letter from his treating physician assistant at the Geisinger Health System along with a December 2014 treatment record.  The physician assistant indicated "it is difficult to say" whether the Veteran's left shoulder disability, including degenerative bone changes and tendinopathy, stems from his 1989 in-service injury.  He found there was "no objective evidence linking his current shoulder problems to this injury in 1989, though it is conceivable that this initial injury 'set the stage' for further degenerative changes."  [In a November 2012 letter, the same physician assistant noted an MRI showed left shoulder impingement syndrome and opined that the Veteran "started having left shoulder problems while in the service."]

In February 2015, the Veteran claimed service connection for additional musculoskeletal disabilities, including a left elbow disability.  In April 2015, he submitted an authorization form for the records from the Geisinger medical center in response to a request for more information.  It does not appear the complete records have been sought.  

The Veteran was provided a VA joints examination in May 2015.  The examiner-the same who examined the his shoulder in September 2014-noted the Veteran contended his left shoulder disability was secondary to an elbow injury sustained in service and opined they were not related.  But he suggested there were outstanding private orthopedic, radiologic, and occupational medicine treatment records that are pertinent to the Veteran's contentions.  

Given the current state of the record, any records showing shoulder related complaints between 1995 and the present would be pertinent (and perhaps critical) evidence and must be obtained.

As noted, the Veteran has submitted statements from his treatment provider indicating that his current shoulder disability may be related to an injury in service, but the opinions are stated in speculative terms and therefore have limited probative value.  An examination to secure a medical opinion that encompasses all additional evidence received would be necessary if the development for records bears fruit.

[The appellant is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and releases for private records) is not furnished within 1 year following the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).]

The case is REMANDED for the following:

1. The AOJ should advise the Veteran that the complete records of his private treatment (including records of any orthopedic, radiologic, or occupational medicine treatment) for a left shoulder disability (including from the Geisinger Health System since 2001 and the University Orthopedics Center) are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record all records of such treatment.  If any private records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that pertinent private treatment records are received.  If he does not respond to the request for authorizations for VA to secure private treatment records, the claim should be further processed under 38 C.F.R. § 3.158(a)(after the Veteran has been afforded the period of time specified in that regulation to respond).

2. The AOJ should forward the Veteran's record to a VA orthopedist (to the VA examiner who furnished the September 2014 and May 2015 opinions if he is an orthopedist and available) for review and an addendum opinion regarding the etiology of his shoulder disability.  Upon review of the record (to include this remand and other pertinent records sought above), the consulting physician should provide opinions that respond to the following: 

(a) Please identify (by diagnosis) each left shoulder disability shown.

(b) What is the most likely etiology for each left shoulder disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active service, to include complaints and treatment for shoulder pain and/or his injury therein? 

The examiner must provide rationale for all opinions, to specifically include comment on the opinions/textual evidence already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).

If the opinions sought cannot be provided without a re-examination of the appellant, arrangements should be made for the appellant to be re-examined. 

3. The AOJ should then review the entire record and readjudicate de novo the claim of service connection for a left shoulder disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

